Exhibit 10.4

Supplemental Agreement No. 33

to

Purchase Agreement No. 1980

between

The Boeing Company

and

AMERICAN AIRLINES, INC

Relating to Boeing Model 777 Aircraft

THIS SUPPLEMENTAL AGREEMENT No. 33, entered into as of February 1, 2013, (SA-33)
by and between THE BOEING COMPANY, a Delaware corporation with offices in
Seattle, Washington, (Boeing) and AMERICAN AIRLINES, INC., a Delaware
corporation with offices in Fort Worth, Texas, together with its successors and
permitted assigns (Customer);

WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980 dated as
of October 31, 1997, as amended and supplemented, relating to Boeing Model 777
aircraft (Purchase Agreement) and capitalized terms used herein without
definitions shall have the meanings specified therefore in such Purchase
Agreement; and

WHEREAS, Boeing and Customer desire to specify an order of precedence for
assignment provisions within the Purchase Agreement, as further amended herein,
and therefore Boeing and Customer have concurrently herewith executed Letter
Agreement AAL-LA-1106678 entitled “Assignment Matters” (Assignment Letter);

NOW THEREFORE, in consideration of the mutual covenants herein contained the
parties agree to amend the Purchase Agreement through the concurrent execution
of the Assignment Letter and this SA 33 to reflect the order of precedence for
the assignment provisions and as follows:

 

  (a) [*CTR]

 

  (b) The Table of Contents is deleted in its entirety and replaced with a
revised Table of Contents, attached hereto, which sets forth the appropriate SA
33 references. The revised Table of Contents is hereby made part of the Purchase
Agreement

 

P.A. No. 1980   SA-33   Page 1 AAL    

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this SA-33, the terms of the exhibits will control.

EXECUTED IN DUPLICATE as of the day and year first above written.

 

THE BOEING COMPANY     AMERICAN AIRLINES, INC. By:   /s/ The Boeing Company    
By:   /s/ American Airlines, Inc.

Name:  

The Boeing Company

    Name:   American Airlines, Inc.

Its:   Attorney-In-Fact     Its:   VP Corporate Development and Treasurer

 

P.A. No. 1980   SA-33   Page 2 AAL    

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

       PAGE & SA NUMBER 1.  

Quantity, Model and Description

   1, SA-20 2.  

Delivery Schedule

   1, SA-20 3.  

Price

   1, SA-20 4.  

Payment

   2, SA-20 5.  

Miscellaneous

   2, SA-20

TABLE

       SA NUMBER 1.  

777-200ER Aircraft Delivery, Description, Price and Advance Payments ([*CTR]
Deliveries)
Jul. [*CTR] Airframe Base Year
Jul. [*CTR] Engine Base Year

   Original Purchase
Agreement, SA-3,
SA-17, SA-18,
SA-26 & SA-31 1-1.  

777-200IGW Aircraft Information Table: 1999 Deliveries
Jul. 1995 Airframe & Engine Base Year

   SA-1 1-2.  

777-200IGW Aircraft Information Table: 2000-2001 Deliveries
Jul. 1995 Airframe & Engine Base Year

   SA-2 & SA-6 1-3.  

777-200IGW Aircraft Information Table: 2000-2001 Deliveries
Jul. 1995 Airframe Base Year
Jul. 1997 Engine Base Year

   SA-4, SA-5,
SA-6, SA-7 &
SA-9 1-4.  

777-200IGW Aircraft Information Table: 2000-2001 Deliveries
Jul. 1995 Airframe Base Year
Jul. 1998 Engine Base Year

   SA-5, SA-6 &
SA-9 1-5.  

777-223IGW Aircraft Information Table: 2001-2002 Deliveries
Jul. 1995 Airframe Base Year
Jul. 1999 Engine Base Year

   SA-10, SA-11,
SA-12 & SA-15 1-6.  

777-200IGW Aircraft Information Table: 2003 Deliveries
Jul. 1995 Airframe Base Year
Jul. 1995 Engine Base Year

   SA-13 1-7.  

777-323ER Aircraft Delivery, Description, Price and Advance Payments (November
2012 – July 2013 Deliveries)
Jul. [*CTR] Airframe Base Year

   SA-25, SA-26,
SA-28, SA-31 1-8.  

777-323ER Aircraft Delivery, Description, Price and Advance Payments (December
[*CTR] and [*CTR] Deliveries)
Jul. [*CTR] Airframe Base Year

   SA-32

 

P.A. No. 1980   SA-33 Table of Contents   Page 1

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS, continued

 

TABLE

       SA NUMBER 2.  

777-223IGW Aircraft Information Table: 2009-2010 Deliveries
Jul. 1995 Airframe Base Year
Jul. 2001 Engine Base Year

   SA-15 &
SA-16 3.  

777-223IGW Aircraft Information Table: 2006-2010 Deliveries
Jul. 1995 Airframe Base Year [*CTR]
Jul. 2001 Engine Base Year

   SA-15 &
SA-16

EXHIBIT

       SA NUMBER A.  

Aircraft Configuration

   A1.  

Aircraft Configuration – 777-323ER             WITHDRAWN

   SA-31 A2.  

Aircraft Configuration – 777-323ER

   SA-28

B.

  Aircraft Delivery Requirements and Responsibilities    SA-20

C.

  Defined Terms    SA-20

SUPPLEMENTAL EXHIBITS

   SA NUMBER

AE1.

 

Escalation Adjustment Airframe and Optional Features - 777-323ER

   SA-20

BFE1.

 

BFE Variables

  

BFE1-2.

 

BFE Variables - 777-323ER

   SA-25, SA-26,
SA-28

CS1.

 

Customer Support Variables

  

CS1-2

 

Customer Support Variables - 777-323ER

   SA-20

SLP1

 

Service Life Policy Components

  

EE1-BR1.

 

Engine Escalation and Engine Warranty

   SA-15

EE1-2.

 

Engine Escalation, Engine Warranty and Patent Indemnity – 777-323ER

   SA-20

 

LETTER AGREEMENTS

   PA or SA
NUMBER  

6-1162-AKP-070

 

Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft

  

6-1162-AKP-071R1

 

Purchase Obligations
Terminated Per AAL-PA-1977-LA-1105595

     PA3219   

 

P.A. No. 1980   SA-33 Table of Contents   Page 2

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS, continued

 

 

LETTER AGREEMENTS

       PA or SA
NUMBER 6-1162-AKP-072R3  

[*CTR]
Terminated Per AAL-PA-1977-LA-1105595

   6-1162-AKP-073R1  

Accident Claims and Litigation

   PA3219 6-1162-AKP-109R3  

Business Considerations

   SA-20 6-1162-AKP-110R3  

Aircraft Purchase Rights and Substitution Rights

   SA-20 Attachment A  

Description and Price for Eligible Models

   SA-20 Attachment B  

Information Regarding MADP Rights

   SA-31 Attachment C  

Information Regarding QADP Rights

   SA-32 Attachment D  

Forms of Purchase Agreement Supplement

   SA-20 Attachment E  

Letter Agreements

   SA-20 Attachment F  

Information regarding MADP and QADP Rights if no 787s are reconfirmed

   SA-20 6-1162-AKP-111  

Aircraft Performance Guarantees

   AAL-PA-1980-LA-1003346  

Aircraft Performance Guarantees - 777-323ER

   SA-20 AAL-PA-1980-LA-04205R4  

Aircraft Performance Guarantees – 777-323ER

   SA-28 6-1162-AKP-112  

Spares Matters

   6-1162-AKP-113  

Model 777 Miscellaneous Commitments

   6-1162-AKP-114R1  

Installation of Cabin Systems Equipment

   SA-22 AAL-PA-1980-LA-1003493  

Installation of Cabin Systems Equipment – 777-323ER

   SA-20 6-1162-AKP-115  

Component and System Reliability Commitments

   6-1162-AKP-116  

Price Adjustment on Rolls-Royce Engines

   6-1162-AKP-117  

Delivery Schedule

   6-1162-AKP-118R2  

Confidentiality

   SA-20 6-1162-AKP-204  

Multiple Operating Weight Program Model 777-200IGW Aircraft

   SA-6 AAL-PA-1980-LA-1003536R1  

Multiple Operating Weight Program, Model 777-323ER Aircraft

   SA-21 AAL-PA-1980-LA-1003344  

Open Configuration Matters -777-323ER

   SA-20 AAL-PA-1980-LA-1104563  

Performance Guarantees for Rights Aircraft

   SA-23 AAL-PA-1980-LA-1105629  

Advance Payments and Permitted Transactions

   SA-25

 

P.A. No. 1980   SA-33 Table of Contents   Page 3

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

TABLE OF CONTENTS, continued

 

LETTER AGREEMENTS

       PA or SA
NUMBER AAL PA 1980-LA-1207588  

[*CTR] for Undelivered Aircraft

   SA-30 AAL-PA-1980-LA-1208920  

Delivery Flexibility for [*CTR] Purchase Rights

   SA-30
AAL-LA-1106678  

Assignment Matters

   SA-33

 

P.A. No. 1980   SA-33 Table of Contents   Page 4

BOEING PROPRIETARY

[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]